DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 7 July 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claims 9 and 11 have been cancelled.

Election/Restrictions
Claims 1 – 8, 10, and 12 are allowable. The restriction/election requirement as set forth in the Office action mailed on 23 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction/election requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 13 – 17 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction/election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction/election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 8, 10, and 12 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 13, and 15, the prior art fails to anticipate or render obvious a physical quantity sensor/inertial measurement unit comprising: 
a first trunk portion supported by the first fixation portion, the first fixed electrode finger extends from a first part of the first trunk portion such that a longitudinal direction of the first fixed electrode finger is directed along the second direction, and the first trunk portion is located closer to the support portion than the first fixed electrode finger,
a second trunk portion supported by the second fixation portion, the second fixed electrode finger extends from a second part of the second trunk portion such that a longitudinal direction of the second fixed electrode finger is directed along the second direction, the second fixed electrode finger is located closer to the support portion than the second trunk portion, and the second part of the second trunk portion is located closer to the support portion than the first part of the first trunk portion,
a third trunk portion supported by the third fixation portion, the third fixed electrode finger extends from a third part of the third trunk portion such that a longitudinal direction of the third fixed electrode finger is directed along the second direction, and the third trunk portion is located closer to the support portion than the third fixed electrode finger, the fourth fixed electrode is provided to be separated from the third fixed electrode, and the fourth fixed electrode includes, and
a fourth trunk portion supported by the fourth fixation portion, the fourth fixed electrode finger extends from a fourth part of the fourth trunk portion such that a 
These features are critical to the applicant’s invention as they allow for more effectively having an influence of heat deflection or warpage due to residual stress of a substrate on the first and second fixed electrodes equally as well as the third and fourth electrodes equally, as discussed in [0024, 0028] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856